Case 1:12-cr-00045-RJS Document 608 Filed 11/08/19 Page 1 of 1

KAPLAN HECKER & FINK LLP 350 FIFTH AVENUE | SUITE 7110

NEW YORK, NEW YORK 10118
TEL (212) 763-0883 [| FAX (212) 564-0885
WWW.KAPLANHECKER.COM

DIRECT DIAL 212-763-0889
DIRECT EMAIL shecker@kaplanhecker.com

November 8, 2019

Via ECF 1; USDS
Honorable Richard J. Sullivan ly OCUMENT

United States Circuit Judge (t — er peers 4 it
United States Court of Appeals for the Second Circuit i ae er aa |
40 Foley Square

New York, NY 10007 Towne ~ \I [é [it

Re: U.S. v. Taijay Todd, 12 Cr, 45 (RJS)

 

Dear Judge Sullivan:

On behalf of Defendant Taijay Todd, and with the consent of counsel for the government,
Michael Maimin, I write to respectfully request a 45-day adjournment of Mr. Todd’s re-
sentencing hearing, currently scheduled for December 5, 2019 at 10:30 am.

Mr. Todd requests this adjournment in order to provide counsel with adequate time to
request and obtain records from the Bureau of Prisons, to consult with Mr. Todd—who has only
just been transferred to the MDC—about his case, and to review the records from Mr. Todd’s
original sentencing. This is Mr. Todd’s first request for an adjournment.

Very truly yours,

Sean Hecker

Enclosure text

ce: Michael Maimin, AUSA
IT IS HEREBY ORDERED THAT Defendant's sentencing is adjourned to January 20, 2020 at 3:00
p.m. in Courtroom 23B of the Daniel Patrick Moynihan United States Courthouse. Lt Is
FURTHER ORDERED THAT Defendant's sentencing submission shall be filed no later than January
6, 2020, and the government's sentencing submission shall be filed no later than January

13, 2020.
SO ORDERED.

Dated: November 8, 2019
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
